677 So.2d 1005 (1996)
Mireya BOLANOS, Appellant,
v.
METROPOLITAN DADE COUNTY, Appellee.
No. 96-84.
District Court of Appeal of Florida, Third District.
August 14, 1996.
James D. McMaster, West Palm Beach, for appellant.
Robert A. Ginsburg, Dade County Attorney and Warren F.X. Smith, Assistant County Attorney, for appellee.
Before GODERICH, GREEN, and FLETCHER, JJ.
PER CURIAM.
Mireya Bolanos appeals an adverse summary judgment entered in her action against Metropolitan Dade County for false arrest and false imprisonment. We find that the undisputed facts in the record fully support the trial court's conclusion that probable cause existed for Ms. Bolanos' initial arrest and detention by the police. Since probable cause is a complete bar to an action for false arrest and false imprisonment, White v. Miami Home Milk Prods. Ass'n, 143 Fla. 518, 197 So. 125 (1940); Metropolitan Dade County v. Norton, 543 So.2d 1301 (Fla. 3d DCA), rev. denied, 551 So.2d 462 (Fla.1989); Rothstein v. Jackson's, Inc., 133 So.2d 331 (Fla. 3d DCA 1961), summary judgment was properly entered in the County's favor.
Affirmed.